The Court

(present, the Chief Justice, and Grimke, Waties, and Bay, Judges)
were unanimous that the payment was good, and barred the recovery in this case. That this was a vested legacy, and not a marriage portion. That being a vested right, she had a power to receive it any time after she came of age ; though she could not compel the executor to pay it, if he did not think proper so to do. That it might be compared to receiving money on a bond, before it was due ; in which case, although the party could not demand or compel payment, }'et if the obligee chose to receive, and the obligor to pay, it was good, and should be binding on both parties.